Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-20 are pending and under examination.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3 and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Each of claims 2, 3 and 5-7 recite that the TCR is soluble and yet each of these claims also recite alpha and beta constant domains comprising the transmembrane domains of SEQ ID NOs: 18 and 19.  

However, the instant specification does not describe how the skilled artisan is to prepare a soluble TCR comprising the transmembrane domains of SEQ ID NOs: 18 and 19.  

The skilled artisan knows that soluble TCR can be produced by removing the transmembrane domains (see, e.g.., Walseng et al., (2015), PLoS ONE 10(4): e0119559, at page 2, last full paragraph, cited herewith).  

The instant claims encompass, e.g., an alpha and beta chain constant domains having 95% identity to SEQ ID NOs: 9 and 17 (claim 2), meaning that up to 7 and 9 amino acids, respectively, can be changed in SEQ ID NOs: 9 and 17, or alpha and beta chains having 95% identity to SEQ ID NOs: 2 and 10 (claim 6), meaning that up to 13 and 16 amino acids, respectively, can be changed in SEQ ID NOs: 9 and 17.  However, removal of the TCR alpha and beta transmembrane regions would require deletion of 20 and 23 amino acids, which exceeds the breadth of the claimed variants.  Thus, the skilled artisan would be unable to remove the TCR alpha and beta transmembrane regions as taught by Walseng.

The skilled artisan further knows that with extensive experimentation and knowledge of the structural determinants that mediate interaction of the transmembrane domain with the membrane, a transmembrane protein can be made soluble.  For example, as described by Roosild et al. (Protein Engineering, Design & Selection vol. 18 no. 2 pp. 79–84, 2005, cited herewith), an integral membrane K+ channel can be converted to a soluble protein by accurately predicting the relevant transmembrane residues that need to be made more hydrophilic, by optimizing the hydrophilic change, and by attaching a maltose-binding protein to the mutagenized integral membrane K+ channel (see page 83 col. bridging paragraph – page 83-84 col. bridging paragraph).  However, it would be unclear to the skilled artisan how to apply the teaching of Roosild generally to any given transmembrane protein, such as a TCR, in the absence of undue experimentation given the “…inability to predict accurately enough all of the residues in need of alteration, as well as the precise, optimal nature of each change necessary, so as to create a completely uniform hydrophilic surface with no residual hydrophobic patches that can nucleate protein aggregation…” as taught by Roosild at page 84, lines 4-8.  

Given the above mentioned reference teachings it would unclear to the skilled artisan how to go about making soluble versions of the claimed TCR chains that comprise the native TCR transmembrane domains.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4 and 8-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10537624, cited herewith in view of Jakobsen et al. WO2010133828, cited herewith.

Claims 1, 4 and 7-13 of the ‘624 patent are drawn to single chain TCRs comprising the CDRs and/or variable domains of SEQ ID NOs: 5-7, 9, 13-15 and 17. 

Claims 2, 3, 5 and 6 of the ‘624 patent are drawn to single chain TCRs comprising alpha and beta chains having transmembrane domains.  

As described in col. 1, last full paragraph and at col 2, 2nd full paragraph of the ‘624 patent the TCRs of the claims bind to epitopes of IGF2BP3 which is highly expressed on the surface of various cancer cells as compared to control tissues.

However, the ‘624 does not claim soluble TCRs having the comprising the CDRs and/or variable domains of SEQ ID NOs: 5-7, 9, 13-15 and 17.

Jakobsen teaches the preparation of soluble TCR by removal of the TCR transmembrane domains and intracellular domains, and further teaches single chain and heterodimeric TCR fused to an anti-CD3 antibody can be used to redirect CD3-expressing T-cells to cancer target cells that express the epitope recognized by soluble TCR:anti-CD3 fusion proteins (see, e.g., pages 1-3 and Example A).

Given the reference teachings it would have been obvious to the ordinarily skilled artisan to convert the TCRs of claims 1-13 of the ‘624 patent to soluble proteins by removing the transmembrane domain of said TCRs.  The ordinarily skilled artisan would have been motivated to do so because the therapeutic mechanism of action of Jakobsen relies on the ability of the TCR-CD3 fusion protein to be soluble in the blood where it can perfuse the tissue and gain access to cancer target cells.

In view of the reference teachings it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in arriving at the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644